Title: The General Court to the Massachusetts Delegates, 9 – 10 May 1776
From: Massachusetts General Court,Otis, James Jr.,Warren, James,Morton, Perez,Lowell, John
To: Continental Congress, Massachusetts delegates,Adams, John,Hancock, John,Adams, Samuel,Paine, Robert Treat,Gerry, Elbridge


     
      Gentlemen
      
       9 May 1776
      
     
     Inclosed you have an Account of Powder supplyed the Army lately before Boston, by this Colony. We have not been able to procure the proper Vouchers for the delivery of the whole of it to the Army, but as it was delivered on the day of the Battle at Bunker Hill and at other times of Alarm and Confusion, we trust that neglect will be excused. The Account is not supposed to contain the whole of the Powder which has been delivered to the Army, as it came thro’ various Channels. The greatest part herewith exhibited was borrowed from our Towns who are anxious to have it replaced, but we are constrained to say (tho with regret) that it is not in our Power to replace it, we not having at present in our Colonial Magazine so much as a single Barrel: ’tis true Salt petre is manufacturing in most of our Towns with good Success but we have only one of our Powder Mills yet at work the others we hope will be ready soon. In the mean time You Gentlemen are desired to sollicit the Honble. Congress in our behalf that the whole of the Powder exhibited in this Account may be refunded to us as soon as is practicable, or so much at the least as the Safety of the Continent will permit, which we most chearfully submit with our other public concerns, to the decision of that Honorable Assembly.
     
     Agreeable to the recommendation of Congress we have collected the Sum of £2016:9 in hard money £400 of which with the Bills amounting to the Sum of 12000 Dollars sent by Congress for the use of the Regiment going on the Canadian Service, were delivered to Colo. Elisha Porter Colo. of said Regiment the remaining £1616:9 is in the hands of our Treasurer and more is coming in. You Gentlemen will send us the directions of Congress with regard to the disposition of what hard money we have got and may be able to collect, and apply for Bills to be sent us to be exchanged there for.
     We are sensible that the sum Collected is very small in proportion to the expence of the Canadian Expedition but hard money is so very scarce among us that we have not as yet been able to collect anymore. I am Gentlem your very Humble Servnt.
     
      James Otis
     
     
     In the House of Representatives May 9. 1776.
     Read and ordered that the same be taken into a new Draught and signed by the President of the Council in the name of this Court and that he forward the same to the said Delegates.
     Sent up for Concurrence.
     
      J. Warren Spkr.
     
     
     In Council May 10, 1776
     Read and concurred.
     
      Perez Morton Dpy. Secy.
     
     
     A true Copy
     
      Attest
      John Lowell Dpy. Secy. PT
     
    